                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

 RICHARD LOPEZ AND GLORIA LOPEZ,
 ON BEHALF OF THEMSELVES AND ALL
 OTHERS SIMILARLY SITUATED,

                              PLAINTIFFS,             CASE NO. 5:19-cv-00380-FB-ESC

     VS.

 PROGRESSIVE COUNTY MUTUAL
 INSURANCE COMPANY AND APRIL
 HAGER,

                              DEFENDANTS.



   DEFENDANT APRIL HAGER’S OPPOSITION TO PLAINTIFFS’ MOTION FOR
                   PARTIAL SUMMARY JUDGMENT

       The issue presented in this case is whether Plaintiffs, and the putative class Plaintiffs seek

to represent, are entitled to not only the benefit of having Progressive pay their medical expenses,

but also payment from a tortfeasor for these same medical expenses. The double recovery that

Plaintiffs seek is inequitable and contrary to Texas law and public policy.

       The Court should deny Plaintiffs’ Motion for Partial Summary Judgment (“Motion”) for

procedural and substantive reasons. Procedurally, the Motion implicates the doctrine of one-way

intervention and is pre-mature because only limited discovery has taken place. Substantively,

Plaintiffs do satisfy any, yet alone all, of the elements necessary for each of their five causes of

action to substantiate a finding of liability against Progressive.

       Additionally, Plaintiffs fail to show how Defendant, April Hager (“Hager”) is personally

liable for Plaintiffs alleged damages. April Hager files this opposition out of precaution, even

though Plaintiff’s Motion for Partial Summary Judgment fails to address any personal or individual

liability claims against April Hager, but simply refers to Defendants in the plural.

                                                  1
I.     The One-Way Intervention Doctrine Bars Plaintiffs’ Claims.

       Plaintiffs’ Motion is premature because class certification has not yet been briefed, much

less decided, implicating the doctrine of one-way intervention. One-way intervention prohibits

judgment on a motion for summary judgment prior to the court’s ruling on class certification

because it is unfair to allow potential members of a class to benefit from a favorable judgment

without subjecting themselves to the binding effect of an unfavorable one. American Pipe &

Construction Company v. Utah, 414 U.S. 538, 545–47 (1974). This can occur when merits issues,

such as Plaintiffs’ request for a liability finding here, are determined on behalf of the putative class

representative before the class is certified because it allows the putative class members to evaluate,

based on the class representative’s success, whether to join the class. Id. at 546.

       While plaintiffs reap the reward of one-way intervention, defendants in these situations

have no such flexibility, leading to an unfairness in the application of what are essentially estoppel

principles. See, e.g., La Union Del Pueblo Entero v. Fed. Emergency Mgmt. Agency, No. 1:08-

CV-487, 2017 WL 2539451, at *21 (S.D. Tex. Feb. 15, 2017) (denying leave to seek Rule 23 class

certification after plaintiff already received a ruling on summary judgment because “[a]llowing

Plaintiffs to amend the complaint at this late stage in litigation to allege class action status would

amount to impermissible one-way intervention”); Alhassid v. Bank of Am., N.A., No. 14-CIV-

20484, 2015 WL 11216720, at *1 (S.D. Fla. May 29, 2015) (“‘One-way intervention’ occurs when

the potential members of a class action are allowed to ‘await . . . final judgment on the merits in

order to determine whether participation [in the class] would be favorable to their interests.’”))

(citing London v. Wal–Mart Stores, Inc., 340 F.3d 1246, 1252 (11th Cir. 2003))); McNulty v. Fed.

Hous. Fin. Agency, 954 F. Supp. 2d 294, 298 n.2 (M.D. Pa. 2013) (noting that deciding summary

judgment early in a case is inefficient because “any ruling by the court prior to class certification

would bind only the named parties”); Zeltzer v. Carte Blanche Corp., 76 F.R.D. 199, 200 n.1 (W.D.

Pa. 1977) (finding plaintiff’s motion for summary judgment was not ripe for determination until
                                                   2
after a decision on class certification) (citing Katz v. Carte Blanche Corp., 496 F.2d 747 (3d

Cir. 1974)).

       Plaintiffs filed this Motion before the Court required them to do so, and before Plaintiffs

moved for class certification. Because Progressive has not waived its right to protection from one-

way intervention, Plaintiffs’ Motion is procedurally improper as the Court should decide class

certification before summary judgment. See Costello v. BeavEx, Inc., 810 F.3d 1045, 1058 (7th

Cir. 2016) (noting that where a district court chooses to decide a plaintiff’s motion for partial

summary judgment before deciding class certification, the rule against one-way intervention may

subsequently preclude certification).

II.    Plaintiffs’ Motion Is Premature Because Necessary Discovery Is Incomplete.

       “[S]ummary judgment is not appropriate unless the nonmoving party has been provided

adequate time for discovery.” Bankers Tr. Co. of California, NA v. Boydell, 46 F. App’x 731 (5th

Cir. 2002) (citing Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986)); Int'l Shortstop, Inc. v.

Rally's, Inc., 939 F.2d 1257, 1267 (5th Cir. 1991) (holding that the district court should have

deferred ruling on the motion for summary judgment until the necessary discovery was complete)

(citing Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249–50 (1986))); Ficq v. Texas Instruments

Inc., No. CIV.A.3:02-CV-1273-D, 2004 WL 576057, at *2 (N.D. Tex. Mar. 1, 2004); Martinez v.

Wal-Mart Stores Texas, L.L.C., No. CV B-10-13, 2011 WL 13324001, at *2 (S.D. Tex. Mar. 14,

2011) (denying summary judgment motion as premature because further discovery could alter the

posture of the motion); Leger v. Offshore Staffing Servs. of Acadiana, LLC, No. 6:11-CV-01539,

2013 WL 504922, at *2 (W.D. La. Feb. 8, 2013).

       Discovery is ongoing. For example, Progressive has not deposed Plaintiffs, who will

provide information about their assignments of benefits and what they knew and understood

regarding Progressive’s MedPay payments and liens. In addition, Progressive served fourteen

subpoenas on Plaintiffs’ medical providers, but has only received on substantive response to date.
                                                3
The extensive discovery that must be conducted will likely yield information relevant to liability

in this case.    This discovery will yield information regarding what Plaintiffs knew, what

assignments Plaintiffs authorized and other key information impacting lability. These questions,

and others, go directly to questions of liability, not simply the amount of damages. Plaintiffs’

Motion should be denied as premature to afford Progressive “an adequate opportunity to conduct

discovery as to the factual issues raised” in Plaintiffs’ Motion for Summary Judgment. Martinez,

2011 WL 13324001, at *2.

III.     Plaintiffs Fail to Establish Liability as a Matter of Law.

         In order for the Court to rule in Plaintiffs’ favor, the Court must conclude that there are no

genuine issues of material fact with respect to liability and that no reasonable trier of fact could

find for Progressive, or, in other words, that the evidence favoring Progressive is insufficient to

enable a reasonable jury to return a verdict for Progressive. See Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 248, 106 S. Ct. 2505, 91 L.Ed.2d 202 (1986). Plaintiffs do not satisfy their burden

here.1

         With respect to Hager, Plaintiffs fail to establish that Hager’s actions were subject to

personal liability. Plaintiffs named Hagar as a Defendant in this suit but have not shown that Hager

acted outside the scope of her employment thus, subjecting her to liability. Hager’s actions were

not improper; therefore, Hager is not subject to personal liability under this suit and, Plaintiffs have

failed to establish liability as a matter of law.




1
  Plaintiffs put forth very little “evidence” in support of their Motion and when they do, it is largely
inadmissible. For example, Plaintiffs refer and cite to the allegations in their Amended Complaint
as “evidence” throughout their Motion. See, e.g., Motion, ECF No. 60 at 3, 10, 11; Rhodes v. U.S.
Office of Special Counsel, No. 3:05-CV-2402-K, 2008 WL 4791380, at *5 (N.D. Tex. Oct. 30,
2008) (unverified complaint does not constitute summary judgment evidence); King v. Dogan, 31
F.3d 344, 346 (5th Cir. 1994) (citing Barker v. Norman, 651 F.2d 1107, 1114–15 (5th Cir. 1981))
(unverified complaint does not constitute competent summary judgment evidence). These
allegations are not evidence and should not be considered.
                                                    4
       As long an employee is acting within the scope of their employment, they are shielded

from liability. Tri v. J.T.T., 162 S.W.3d 552, 562 (Tex. 2005) (finding that the clergyman was not

individually liable for the sexual assaults of a monk while the victims visited a Buddhist temple);

Leitch v. Hornsby, 935 S.W.2d 114, 117 (Tex. 1996) (finding that corporate officers could not be

held individually liable for an employee’s on the job injury). Plaintiffs must allege that Hager

owed them an independent duty of care outside of Progressive’s duty of care to recover. Bourne,

582 F. Supp. 2d at 837. Without a showing that Hager owed and breached a separate duty to

Plaintiffs, there can be no liability as to Hager. Tri, 162 S.W.3d at 562.

    A. Progressive Was Entitled to the Subrogation Payments.

       First, Progressive had a contractual right to subrogation. Plaintiffs orally and through

signed assignments of benefits placed their medical providers in their shoes for purposes of

payments. Second, the Tortfeasor’s carrier paid Progressive pursuant to binding arbitration.

Finally, alternatively, Progressive had a risk to seek reimbursement under the doctrine of equitable

subrogation.

               1.      Progressive’s Contractual Right to Subrogation.

       Progressive made payments to Plaintiffs’ medical providers directly to cover Plaintiffs’

incurred medical costs.2 Progressive’s Policy provides that it has a right to recover payment “that

the insured person to whom payment was made has against another, to the extent of our payment.”

Policy at p. 32. To the extent payments were not made directly to them, Plaintiffs and their counsel

directed Progressive to pay their medical providers directly orally and through signed assignments



2
  Throughout their Motion, Plaintiffs state that Progressive asserted improper subrogation liens
against Plaintiffs’ personal injury recoveries for money paid under Plaintiffs’ MedPay Coverage,
including for payments made directly to healthcare providers. Motion at 2. Confusingly, Plaintiffs
do not distinguish between subrogation liens with respect to payments made directly to the
Plaintiffs, which Plaintiffs do not dispute Progressive had the right to subrogate, and those made
to medical providers. In addition, Progressive made payments for which it did not seek
subrogation payments. It is therefore unclear what payments, if any, Plaintiffs seek to recover.
                                                 5
of benefits. Thus, under the terms of the Policy and the assignments of benefits, any payments

Progressive made created a right to contractual subrogation because the medical provider was

standing in the shoes of the Plaintiffs with respect to Progressive’s payments.3 Quality Infusion

Care, Inc. v. Health Care Serv. Corp., 628 F.3d 725, 729 (5th Cir. 2010) (“[A]n assignee stands

in the same position as its assignor stood.”) (internal citation and punctuation omitted); Sw. Bell

Tel. Co. v. Mktg. on Hold Inc., 308 S.W.3d 909, 920 (Tex. 2010) (“an assignee under Texas

common law stands in the shoes of his assignor”); Sanders Oil & Gas, Ltd. v. Big Lake Kay

Constr., Inc., 554 S.W.3d 79, 92 n. 2 (Tex. App.—El Paso 2018, no pet.) (“[C]ontractual rights

may be assigned orally unless the contract giving rise to the claim, or a statute pertaining to the

claim, requires a written transfer.”). Because Progressive’s MedPay Coverage payments were

either made to Plaintiffs or pursuant to assignments that placed the providers in Plaintiffs’ shoes,

Progressive was entitled to contractual subrogation.

       Furthermore, Progressive’s right to contractual subrogation was confirmed in binding

arbitration between Progressive and the Tortfeasor’s carrier. After examining the evidence and

Progressive’s Policy, the arbitrator found Progressive’s subrogation liens valid. While more facts

would need to be developed to determine whether the arbitration findings have preclusive effect

on Plaintiffs’ claims, at a minimum, these findings are persuasive.4 Autotrol Corp. v. J-F Equip.

Co., 820 F. Supp. 293, 297 (N.D. Tex. 1993) (recognizing that courts find arbitration awards have



3
  If the Court were to find that the Policy is reasonably subject to different interpretations, the
conduct of the parties must be looked at. Schultz v. Metro. Life Ins. Co., 872 F.2d 676, 679 (5th
Cir. 1989). Here, there is no question that the parties to the Policy intended for Progressive to
have subrogation rights with respect to payments made under Plaintiffs’ MedPay Coverage and
did not intend for Plaintiffs to be entitled to the double recovery they seek here.
4
  While Plaintiffs were not a party to the arbitration, Plaintiffs can still be bound by the award.
Amstadt v. U.S. Brass Corp., 919 S.W.2d 644, 653 (Tex. 1996) (parties can be bound by arbitration
even if they are not a party to the arbitration). Plaintiffs and its counsel were in privity to the
Tortfeasor’s carrier, who was a party, because Plaintiffs directed the Tortfeasor’s carrier’s
arguments at the arbitration, Plaintiffs’ interests were protected by the Tortfeasor’s carrier and/or
Plaintiffs are successors in interest and derive their claims from the Tortfeasor’s carrier. Id.
                                                 6
preclusive effect in subsequent litigation); See Testrake Aviation, Inc. v. Prop–Jets, Inc., No. SA-

12-CA-43-FB, 2013 WL 12090077, at *4 (W.D. Tex. Feb. 6, 2013), report and recommendation

adopted, No. SA-12-CA-43-FB, 2013 WL 12090078 (W.D. Tex. Feb. 26, 2013) (citing Stoker v.

Trimas Corp., 481 Fed. Appx. 155, 156 (5th Cir. 2012)) (even where an arbitration award does not

have preclusive effect, the arbitrator’s decision is persuasive).

               2.      Progressive’s Equitable Right to Subrogation.

       Alternatively, even if the Court were to find that Progressive is not entitled to contractual

subrogation under the Policy, the Tortfeasor’s carrier’s payment to Progressive was proper under

the doctrine of equitable subrogation. Equitable subrogation “arises in every instance in which

one person, not acting voluntarily, has paid a debt for which another was primarily liable and which

in equity should have been paid by the latter.” Mid-Continent Ins. Co. v. Liberty Mut. Ins. Co.,

236 S.W.3d 765, 774 (Tex. 2007). Texas courts interpret equitable subrogation liberally and it

applies in “every instance in which one person . . . has paid a debt for which another was primarily

liable.” Frymire Engineering Co., Inc. ex rel. Liberty Mut. Ins. Co. v. Jomar Intern., Ltd., 259

S.W.3d 140, 142 (Tex. Sup. 2008) (citing Mid-Continent Ins. Co. v. Liberty Mut. Ins. Co., 236

S.W.3d 765, 774 (Tex. 2007)). One reason that courts liberally apply equitable subrogation is to

prevent insureds from receiving a double recovery, i.e. a payment first from the insurer and then

payment from a third party. Fortis Benefits v. Cantau, 234 S.W.3d 642, 645 (2007).5 Here,

Progressive was stepping into Plaintiffs’ shoes and involuntarily paying the debt Plaintiffs owed

to their medical providers. Furthermore, Plaintiffs are seeking the double recovery that equitable


5
  In Fortis, the court found that the limits on equitable subrogation cannot limit an insurer’s rights
to contractual subrogation; the court did not find that an insurer cannot assert equitable subrogation
if it also has a right to contractual subrogation. In fact, Texas courts regularly recognize that
insurers can have both an equitable and a contractual right to subrogation. See Harris v. Am. Prot.
Ins. Co., 158 S.W.3d 614, 622 (Tex. App.—Fort Worth 2005, no pet.) (finding insurer “became
equitably and contractually subrogated” to insured’s rights when it paid clam); Cont’l Cas. Co. v.
N. Am. Capacity Ins. Co., 683 F.3d 79, 84 (5th Cir. 2012) (recognizing district court finding that
insurer was entitled to both contractual and equitable subrogation).
                                                  7
subrogation is intended to prevent. Accordingly, even if Progressive did not have a right to

contractual subrogation, it had a right to equitable subrogation.

    B. Plaintiffs Fail to Establish Liability with Respect to Any of Their Claims.

        Plaintiffs plead the following five causes of action: (1) Violation of Texas Insurance Code

§ 541.141(1); (2) Violation of Texas Deceptive Trade Practices Act; (3) Fraudulent Lien; (4) Theft;

and (5) Conversion. Plaintiffs do not identify any specific elements of any of their five causes of

action that they believe they have proven such that they are entitled to summary judgment on

liability as a matter of law.

                1.      Plaintiffs Fail to Demonstrate Hager Acted Intentionally.

        Each of Plaintiffs’ causes of action require a finding that Defendant knowingly or

intentionally engaged in fraudulent conduct, misrepresentation or deceit. See, e.g., Martinez v.

Wells Fargo Bank, N.A., No. SA-12-CV-789-XR, 2013 WL 1562759, at *8 (W.D. Tex. Apr. 12,

2013) (fraudulent lien requires evidence showing intention to cause injury, mental anguish or

emotional distress); Chandni I, Inc. v. Patel, No. 08-18-00107-CV, 2019 WL 6799747, at *4 (Tex.

App—El Paso. Dec. 13, 2019, pet. filed) (conversion requires evidence showing a person

unlawfully appropriated property with the intent to deprive the owner of the property); Guardian

Life Ins. Co. v. Kinder, 663 F. Supp. 2d 544, 556 (S.D. Tex. 2009) (theft requires evidence of

wrongful intent); Cano v. State Farm Mut. Auto. Ins. Co., No. SA-18-CV-229-XR, 2019 WL

6525191, at *4 (W.D. Tex. Dec. 3, 2019) (Texas Deceptive Trade Practices Act requires evidence

that the defendant engaged in false, misleading, or deceptive acts). Here, Plaintiffs do not point

to a single fact that supports the proposition that Hager knowingly or intentional committed fraud

or deceit such that it can be found liable on summary judgment.

                2.      Plaintiffs Fail to Demonstrate Misrepresentation.

        Similarly, Plaintiffs’ DPTA and Insurance Code claims fail because Plaintiffs do not

demonstrate that Hager made a misrepresentation on which Plaintiffs relied. Progressive sent the
                                                 8
Sub41 letters—which allegedly contain improper liens—to the Tortfeasor’s carrier, not Plaintiffs.

Beyond this, Plaintiffs fail to demonstrate that they somehow relied on the alleged

misrepresentations.   Dortch v. Boxer Prop. Mgmt. Corp., No. 01-17-00148-CV, 2018 WL

3431733, at *7 (Tex. App.—Houston [1st Dist.] July 17, 2018, no pet.) (“Generally, to prevail on

a misrepresentation claim under the Insurance Code or the DTPA, an insurance policyholder must

identify a specific misrepresentation upon which he relied.”); Johnson v. Safeco Ins. Co. of

Indiana, 240 F. Supp. 3d 555, 568 (N.D. Tex. 2017) (failure to show reasonable reliance is grounds

for dismissal of claims under Insurance Code and DTPA); Ramirez v. GEICO, 548 S.W.3d 761,

775 (Tex. App.—EL Paso 2018, pet. denied) (citing Howard v. Burlington Ins. Co., 347 S.W.3d

783, 798 (Tex. App.—Dallas 2011, no pet.) (in the absence of a specific misrepresentation by the

insurer about the insurance, a policyholder’s mistaken belief about the scope or availability of

coverage is not generally actionable under DTPA or Insurance Code); Moore v. Whitney–Vaky,

966 S.W.2d 690, 692 (Tex. App.—San Antonio 1998, no pet.), 966 S.W.2d at 692 (absent some

specific misrepresentation, an insured’s mistaken belief about the scope of his coverage does not

state a valid claim for relief). Because Plaintiffs fail to demonstrate that they relied on a

misrepresentation made by Hager about their coverage, they cannot establish the elements of their

Texas Insurance Code and DTPA causes of action sufficient for a finding of summary judgment.

               3.     Defendants’ Actions Were Reasonable.

       Plaintiffs also cannot prove their claims for alleged violations of the Texas Insurance Code6

and the DTPA because they fail to show Hager’s actions were unreasonable. Claims under the

Insurance Code and the DTPA are essentially bad faith claims and require the same predicate for

recovery. RLI Ins. Co. v. Costello, 230 F. Supp. 3d 737, 748 (S.D. Tex.), aff'd, 697 F. App'x 341



6
 Plaintiffs purport to bring a claim for Violation of Texas Insurance Code § 541.141(1), but this
section does not appear to exist; Progressive therefore addresses §§ 541.051 and 541.061 of the
Insurance Code.
                                                9
(5th Cir. 2017). Texas courts have made clear that a disagreement about the meaning of contractual

terms does not give rise to a claim for misrepresentation, including a statutory claim under the

DTPA. Tolbert ex rel. Tolbert v. Nat'l Union Fire Ins. Co. of Pittsburgh, Pa., 657 F.3d 262, 268

(5th Cir. 2011). Because Plaintiffs fail to present any evidence at all that would show that Hager’s

actions were unreasonable, the Court should not grant them summary judgment on these claims.

Id.

               4.      Plaintiffs Fail to Establish Liability on Their Fraudulent Lien Claim.

       An essential element of Plaintiffs’ fraudulent lien claim is that Defendants sent the Sub41

letters “despite knowing that [they] reflected a fraudulent lien or claim.” Wells v. Bank of Am.,

N.A., No. A-13-CV-508 LY, 2013 WL 12106219, at *3 (W.D. Tex. Nov. 6, 2013), report and

recommendation adopted, No. 1:13-CV-508-LY, 2013 WL 12109153 (W.D. Tex. Nov. 27, 2013).

Plaintiffs do not point to any evidence showing that the Sub41 letters were fraudulent, let alone

that Hager knew that the Sub41 letters were fraudulent. Even if the Sub41 letters incorrectly stated

that Progressive had a subrogation right, which they do not, this would be insufficient to support

a claim for fraudulent lien. See Salomon v. Lesay, 369 S.W.3d 540, 550 (Tex. App.—Houston [1st

Dist.] 2012, no pet. h.) (fact that document contained incorrect statement of fact was insufficient

without contemporaneous knowledge of its falsity or reckless disregard for truth).

               5.      Plaintiffs Fail to Establish Liability on Their Conversion and Theft
                       Claims.

       Plaintiffs do not demonstrate liability with respect to their conversion and theft causes of

action. As an initial matter, “a plaintiff must prove damages before recovery is allowed for

conversion” and theft. D’Onofrio v. Vacation Publications, Inc., 888 F.3d 197, 213 (5th Cir. 2018)

(citing United Mobile Networks, LP v. Deaton, 939 S.W.2d 146, 147 (Tex. 1997)); see D'Onofrio

v. Vacation Publications, Inc., 888 F.3d 197, 213 (5th Cir. 2018) (actual damages required). This




                                                10
in itself precludes summary judgment as to liability on Plaintiffs’ theft and conversion claims as

Plaintiffs have done nothing to substantiate damages.

       Separately, conversion requires that Plaintiffs make a demand for the money and

Progressive refuse. See Guardian Life Ins. Co. v. Kinder, 663 F. Supp. 2d 544, 556 (S.D. Tex.

2009) (“[A] claim for conversion fails as a matter of law when there is no evidence that plaintiff

made a demand for the return of the property and no evidence that defendant refused to return it.”).

Here, Plaintiffs have demonstrated no such facts.

       Further, Plaintiffs cannot show that Hager, without authorization, took possession of the

settlement funds or, as required for their theft claim, that Hager intended to deprive Plaintiffs of

the funds. Progressive properly asserted subrogation rights against the Tortfeasor’s carrier, as

confirmed in arbitration. At no point did Hager act without Plaintiffs’ consent or with the intent

to deprive Plaintiffs of the funds, and Plaintiffs have not shown otherwise. Accordingly, Plaintiffs

are not entitled to summary judgment on their claims for theft or conversion. See Taylor Pipeline

Const., Inc. v. Directional Rd. Boring, Inc., 438 F. Supp. 2d 696, 708 (E.D. Tex. 2006) (no claim

for conversion where owner “expressly or impliedly assented to the taking or disposition of the

property”).

   C. Plaintiff Failed to Establish Personal Liability on the Part of April Hager.

       In order to hold Hager liable for any alleged injury sustained by Plaintiffs, they must show

that Hager made an affirmative misrepresentation or acted beyond the scope of her employment.

Thomas v. Ohio Cas. Grp. of Ins. Companies, 3 F. Supp. 2d 764, 766 (S.D. Tex. 1998) (holding

that an insurance agent can be held individually liable for affirmative misrepresentations). The

case law is well established that corporations cannot function without individuals. Bourne v. Wal-

Mart Stores, Inc., 582 F. Supp. 2d 828, 837 (E.D. Tex. 2008). Thus, typically, an employee acting

within the scope of their employment is typically shielded from liability unless they breach an

independent duty. See Air Tropiques, Sprl v. N. & W. Ins. Co., No. CIV.A. H-13-1438, 2014 WL
                                                11
1323054, at *5 (S.D. Tex. Mar. 31, 2014) (“An agent is not individually liable for claims sounding

in contract”); see also Tri v. J.T.T., 162 S.W.3d 552, 562 (Tex. 2005) (finding that the clergyman

was not individually liable for the sexual assaults of a monk while the victims visited a Buddhist

temple); Leitch v. Hornsby, 935 S.W.2d 114, 117 (Tex. 1996) (finding that corporate officers

could not be held individually liable for an employee’s on the job injury).

       While it is true that an individual may be held liable for DTPA violations, a person may be

held personally liable only when they have individually violated the DTPA. See Light v. Wilson,

663 S.W.2d 813 (Tex. 1983) (holding that there being no findings of fact that the defendant

violated the DTPA he cannot be personally liable); see also Gipson v. Wal-Mart Stores, Inc., No.

CIV.A. H-08-2307, 2008 WL 4844206, at *6 (S.D. Tex. Nov. 3, 2008), on reconsideration, No,

CV H-08-2307, 2009 WL 10695075 (S.D. Tex. Jan. 23, 2009) (acknowledging that while the

employee could be held liable for DTPA violations, the petition did not allege any conduct by the

employee that would constitute a DTPA violation). Here, Plaintiffs failed to show how Hager

individually violated the DTPA so as to subject her to personal liability for Plaintiffs’ injuries.

Plaintiffs merely lump allegations together but do not show what affirmative actions Hager took

that make her personally liable under the DTPA.

       Plaintiffs have also failed to establish Hager’s personal liability as to Plaintiffs’ other

claims regarding theft, conversion, and fraudulent lien. Plaintiffs’ petition does not contain any

allegations that Hager wrongfully exercised dominion over Plaintiffs’ property. See Gipson v.

Wal-Mart Stores, Inc., No. CIV.A. H-08-2307, 2008 WL 4844206, at *6 (S.D. Tex. Nov. 3, 2008),

on reconsideration, No, CV H-08-2307, 2009 WL 10695075 (S.D. Tex. Jan. 23, 2009) (finding no

personal liability on behalf of the employee because there were no facts alleged that the employee

wrongfully exercised dominion over the plaintiff’s money orders). Plaintiffs do not point to any

evidence showing that the Sub41 letters were fraudulent, let alone that Hager knew that the Sub41



                                                12
letters were fraudulent. Once again, Plaintiffs’ allegations fail to show how Hager’s actions or

inactions would subject her to personal liability.

         Plaintiffs must show that Hager individually violated the DTPA, or personally engaged in

conduct that would constitute conversion, theft, or fraudulent lien. Here, Plaintiffs have failed to

show that Hager was operating beyond the scope of her employment, such that she can be found

personally liable. Plaintiffs are not entitled to summary judgment on any of their claims against

Hager.

                                         CONCLUSION

         Defendant April Hager respectfully requests that Plaintiffs’ Motion for Partial Summary

Judgment be denied, and for any further relief to which Defendant April Hager may be justly

entitled.



Dated: March 24, 2020
                                               Respectfully submitted,




                                              By: /s/ Gregory J. Peterson
                                                    LARRY J. GOLDMAN
                                                    "Attorney in Charge"
                                                    Federal ID No. 341
                                                    State Bar No. 08093450
                                                    GREGORY J. PETERSON
                                                    Federal ID No. 996381
                                                    State Bar No. 24057580

                                                      GOLDMAN & PETERSON, PLLC
                                                      10100 Reunion Place, Suite 800
                                                      San Antonio, Texas 78216
                                                      Telephone:    (210) 340-9800
                                                      Facsimile:    (210) 340-9888


                                              ATTORNEY FOR DEFENDANT APRIL HAGER

                                                 13
                                 CERTIFICATE OF SERVICE

       I hereby certify that all counsel of record are being served in accordance with the Federal
Rules of Civil procedure on March 24, 2020, to the following:


 Stephen S. Dummitt                               John R. Fabry
 The Carlson Law Firm PC                          The Carlson Law Firm PC
 618 S.W. Military Dr.                            1717 N. Interstate Highway 35, Suite 305
 San Antonio, Texas 78221                         Round Rock, Texas 77664
 Tel: (210) 923-7700                              Tel: (512) 671-7277
 Fax: (210) 923-3378                              Fax: (512) 238-0275
 sdummitt@carlsonattorneys.com                    jfabry@carlsonattorneys.com

 Counsel for Plaintiffs                           Counsel for Plaintiffs


 Mr. Ian Shelton
 EVERSHEDS SUTHERLAND LLP
 600 Congress Avenue, Suite 2000
 Austin, Texas 78701
 Tel: (512) 721-2714
 Fax: (512) 721-2656
 ianshelton@eversheds-sutherland.com

 Counsel for Progressive County Mutual
 Insurance Company



                                             By: _____/s/ Gregory J. Peterson_____________
                                                    LARRY J. GOLDMAN
                                                    GREGORY J. PETERSON




                                               14
